department of the treasury internal_revenue_service washington d c date number release date u i l s 408a cc tege eb qp1 cavohs tl-n-1972-01 memorandum for associate area_counsel brooklyn small_business self-employed area attention patricia a riegger from chief qualified_plans employee_benefits office of the division counsel associate chief_counsel tax_exempt_and_government_entities_division subject ineligible roth conversions - significant service_center advice this significant service_center advice responds to your memorandum dated date regarding an inquiry you received from the brookhaven service_center issues issue whether the additional tax including the percent additional tax imposed under sec_72 of the internal_revenue_code irc for early distributions due for the taxable_year in which taxpayers took a distribution from a traditional_ira to convert the funds to a roth_ira may be assessed pursuant to the mathematical error procedures if the reason for the adjustment was that the taxpayer’s modified_adjusted_gross_income agi was above the threshold_amount permitted for making such a conversion issue whether penalties under sec_4973 ensuing as the result of a failed roth_ira_conversion may be assessed under mathematical error procedures brief answer issue no statutory deficiency procedures must be used issue no statutory deficiency procedures must be used facts taxpayers are permitted to convert traditional individual_retirement_accounts iras to roth iras if a taxpayer converts an amount from a traditional_ira to a roth_ira the amount distributed or transferred from the traditional_ira is treated as a distribution and is fully taxable in the year of the conversion ie distribution or transfer unless the conversion was made in if the conversion was made in the taxpayer may report the income from the distribution over four years in order to be eligible to convert an ira to a roth_ira the taxpayer’s modified agi must be dollar_figure or less in the year of the distribution or transfer married taxpayers are permitted to convert only if their modified agi on a joint_return is dollar_figure or less in the year of the distribution or transfer in many married taxpayers filing joint returns attempted to convert their iras to roth iras even though they were not eligible to do so because their joint income for the taxable_year was more than dollar_figure however these ineligible taxpayers were allowed to make corrections to their failed conversions until date applicable law the regulations implementing sec_408 provide that if there is a failed conversion a taxpayer may recharacterize amounts which he attempted to contribute to the roth_ira as contributions to the traditional_ira sec_1_408a-4 q a if the contribution is not recharacterized it will be treated as a roth contribution and thus an excess_contribution will be subject_to the excise_tax under sec_4973 to the extent it exceeds the individual’s regular contribution limit id sec_4973 provides that in the case of excess_contributions to an individual’s retirement account there is imposed for each taxable_year a tax in an amount equal to of the amount of the excess_contribution sec_2 to such individual’s accounts or annuities under sec_1_408a-5 a-6 b the election to recharacterize an ira contribution and the trustee-to-trustee transfer of such contribution including allocable net_income must occur on or before the due_date including extensions for filing the individual’s federal_income_tax return for the taxable_year for which the recharacterized contribution was made however under the provisions of sec_301_9100-2 an individual has an automatic 6_month extension from the return_due_date excluding extensions to recharacterize an ira contribution in addition under sec_301_9100-3 the commissioner may grant an additional extension of time to recharacterize an ira contribution pursuant to dollar_figure of revproc_2001_4 2001_1_irb_121 a request for an extension of time to recharacterize an ira contribution under sec_301_9100-3 is considered a letter_ruling request excess_contributions are defined in general as the excess amounts contributed to iras over the amount allowable as a deduction under sec_219 see sec_4973 sec_72 provides in general that if any taxpayer receives a distribution from a qualified_retirement_plan prior to attaining the age of ½ there shall be added to the tax an amount equal to of such distribution the penalty under this section is only applicable in certain specific circumstances for example if the taxpayer is under age ½ for recharacterizations that were untimely or were not made additional tax is due sec_408 the question is whether the deficiency procedures or the mathematical error procedures should be used in general sec_6212 prohibits the assessment and collection of a deficiency until a notice_of_deficiency has been mailed to the taxpayer and until certain statutory steps have been taken sec_6213 imposes certain restrictions on the assessment of deficiencies sec_6213 defines mathematical_or_clerical_error and enumerates exceptions to the general_rule where deficiency procedures need not be used before assessment of the tax two of the exceptions may be applicable in answering the above questions under sec_6213 a mathematical error includes an entry on a return of an item which is inconsistent with another entry of the same or another item on such return according to its legislative_history subsection g c is intended to encompass those cases where it is apparent which of the inconsistent entries is correct and which is incorrect summary_assessment procedures cannot be used where it is not clear which of the inconsistent entries is the correct one they are also not to be used where the service is merely resolving an uncertainty against the taxpayer see h_r rep no 94th cong 1st sess 1976_3_cb_695 under sec_6213 a math error may also be an entry on a return of a deduction or credit in an amount which exceeds a statutory limit imposed by subtitle a or b or chapter or if such limit is expressed - i as a specified monetary amount or ii as a percentage ratio or fraction and if the items entering into the application of such limit appear on such return an example of a math error under sec_6213 would be an entry claiming the medical_expense_deduction under sec_213 without meeting the -of-adjusted-gross-income floor analysi sec_3 subsection m the 13th applicable situation was added on date when president bush signed the economic_growth_and_tax_relief_reconciliation_act_of_2001 the act pub_l_no 115_stat_38 in order to analyze the issues it is helpful to look at specific examples of the exceptions in gcm dated date the conclusion was reached that the exception to the normal assessment procedures for mathematical or clerical errors in sec_6213 may not be used to correct deductions for contributions to individual_retirement_accounts claimed on the form_1040 and to summarily assess additional tax because the types of errors involved are not within the scope of the definition of mathematical or clerical errors in sec_6213 some of the examples of errors not eligible for the mathematical error procedures were a deduction was claimed on line form_1040 for contributions to iras but no code was entered to identify the type and number of iras a code was entered but the deduction claimed exceeded the monetary amount of the statutory limit for the type and number of iras indicated by the code an excess_contribution was made to the ira based on the deduction claimed but no excise_tax was reported on line 57-form and form_5329 was not attached to the return in example the gcm relied on the legislative_history and concluded there was no math error because the error did not meet the definition of sec_6213 g d subsection g d defines a mathematical_or_clerical_error as an omission of information which is required to be supplied on the return to substantiate an entry on the return the gcm reasoned that mathematical error procedures could not be used in example because omission of information was construed to mean the omission of an entire schedule the omission of a code is not the omission of an entire schedule in example the gcm reasoned that there was no math error because the code that was entered did not cover all the possible variations on the type and manner of ira an individual might have the gcm concluded that there was no math error under sec_6213 g e because the monetary amount of the statutory limit varies according to which code is entered although it could be argued that the g_c_m dated date used the analysis in g_c_m in reaching its conclusion that the math error procedures could not be used in assessing the amount of tax withheld on nonresident_aliens under sec_1441 g_c_m dated date used the analysis in g_c_m in reaching the conclusion that the mathematical error procedures were applicable because the failure to attach a form_8396 mortgage_interest_credit where a mortgage_interest_credit amount was claimed on the form_1040 is the precise situation in which sec_6213 was intended to apply there is no overall monetary amount statutory maximum that applies to contributions to iras and seps in general the maximum deduction that could be claimed based on sec_219 for contributions to individual iras would be dollar_figure however theoretically there is no limit on the number of employers who may contribute discrepancy could fall under an inconsistent entry as defined in g c the math error procedures still could not be used because the taxpayer may have entered the wrong code rather than claimed the wrong deduction see s rep no 94th cong 2d sess in example the gcm further concluded that math error procedures did not apply because the service could not determine that the deduction exceeds the amount of compensation without determining what was compensation thus it would not be possible to determine whether an excess_contribution was made even if it were possible to determine that an excess_contribution had been made the gcm concluded that the excise_taxes imposed by sec_4972 and sec_4973 could not be summarily assessed as math errors based on the form_1040 moreover the gcm concluded that there was no substantiation omission within the meaning of sec_6213 where a taxpayer does not attach form_5329 to report excess_contribution excise_taxes excess_contributions and the appropriate excise_tax are reported on form_5329 which must be attached to form_1040 however form_5329 calculates a tax not otherwise reported on form_1040 and form_1040 does not provide for reporting the excise_tax therefore the gcm concluded that math error procedures may not be used when form_5329 is not attached even if it were possible to determine from other information on the return that an excess_contribution had been made conclusion consistent with the legislative_history of sec_6213 the math error assessment procedures may only be employed if it is apparent from the face of the return which entry is incorrect in the situation you describe it is not apparent from the face of the return which return entry is incorrect eg whether the taxpayer’s agi or conversion amount is the incorrect entry nor can you determine the taxpayer’s modified agi the examples above show that even in cases where it would appear that the procedure could be used because the deduction claimed was inconsistent with the other information on the return the math error procedures still would not apply if there was some uncertainty about what the taxpayer intended the math error exception may only be utilized if it is absolutely clear what the taxpayer intended we do not believe that in the roth conversion situation you describe the taxpayer’s intention is absolutely clear since form_5329 is not attached to the return you cannot determine whether the amount distributed from the ira is subject_to the to seps on behalf of an individual and thus there is no limit on the amount of money an individual may deduct for employer contributions to his sep consequently because contributions to seps are included on line there is no specific statutory limit on the deduction claimed on line that may be determined without regard to the code entered percent additional tax on early distributions imposed under sec_72 because the taxpayer may qualify for an exception to the additional percent tax in addition you cannot determine from the face of the return whether the taxpayer made other roth_ira contributions for the taxable_year so you cannot determine whether the failed roth_ira_conversion is subject_to the excise_tax imposed on excess roth_ira contributions under sec_4973 nor is form_5329 attached accordingly since the internal_revenue_service is not permitted to make determinations about a taxpayer’s intention when making assessments pursuant to the math error procedures assessments made as a result of a failed roth_ira_conversion ie the additional tax under sec_72 and the excise_tax on excess_contributions under sec_4973 must be made pursuant to deficiency procedures
